Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. U.S. Patent Application Publication No. US 2016/0028388 A1.

Regarding claim 1, KIM et al. discloses a lead-on detection circuitry of a biopotential acquisition system (in para. [0075], FIG. 2 discloses a biosignal processing apparatus 200), comprising:
an input terminal (see FIG. 2 below)


    PNG
    media_image1.png
    451
    732
    media_image1.png
    Greyscale


a duty-cycle controller, configured to generate a first clock signal (in para. [0104], KIM et al. discloses the controller 220, corresponding to the claimed duty-cycle controller, may use the control signal for controlling the measurement signal generator 210. In view of that, the control signal corresponds to the claimed first clock signal); a transmitting signal generator, configured to generate a transmitting signal to the input terminal according to the first clock signal (in para. [0102], the measurement signal generator 210, corresponding to the claimed transmitting signal generator, generates a measurement signal including a predetermined frequency component, for example, 30 Hz, and the generated measurement signal is applied to a user body through the interface 260), a mixer-based receiver, configured to perform a mixing operation based on the first clock signal and the transmitting signal to generate an output signal (in para. [0104] and see also FIG. 2, a bio-signal amplified by the amplifier 240 is demodulated by the second converter 250, corresponding to the claimed mixed-based receiver. The second control signal provided to the second converter 250 for demodulation may have the same frequency component, for example, 30 Hz, as the control signal for controlling the measurement signal generator 210)
KIM et al., however, does not expressly disclose the claimed features “wherein the output signal indicates if an electrode of the biopotential acquisition system is in contact with a human body, and the electrode is coupled to the input terminal” as set forth in the application claim.
In para. [0069], KIM et al. further discloses the bio-signal processing apparatus 110 generates a measurement signal, and applies the generated measurement signal to the body 120 through an interface (not shown) wherein the interface may be attached to the body 120 in a contact or non-contact manner. Further in para. [0069], because KIM et al. discloses the interface may measure a biosignal in direct connect with the skin of the body 120, or may measure a biosignal at a distance separate from the skin of the body 120 by at least a predetermined distance, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the biosignal would indicate whether the interface may be attached to the body 120 in a contact or non-contact manner. The motivation is that the biosignal in non-contact manner due to a distance is weaker than the biosignal in contact manner.

Allowable Subject Matter

Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631